In the

      United States Court of Appeals
                       For the Seventh Circuit
                            ____________________  

No.  13-­‐‑3467  
UNITED  STATES  OF  AMERICA,  
                                                                  Plaintiff-­‐‑Appellee,  
                                           v.  

JAMES  NEWMAN,  
                                                             Defendant-­‐‑Appellant.  
                            ____________________  

                Appeal  from  the  United  States  District  Court  
                       for  the  Western  District  of  Wisconsin.  
           No.  12-­‐‑cr-­‐‑105-­‐‑wmc  —  William  M.  Conley,  Chief  Judge.  
                            ____________________  

         ARGUED  MARCH  5,  2014  —  DECIDED  JUNE  17,  2014  
                    ____________________  

   Before   EASTERBROOK,   MANION,   and   HAMILTON,   Circuit  
Judges.  
    EASTERBROOK,   Circuit   Judge.   James   Newman   pleaded  
guilty   to   possessing   a   shotgun,   despite   a   record   of   convic-­‐‑
tions   that   made   it   illegal   for   him   to   possess   firearms.   18  
U.S.C.   §922(g)(1).   After   changing   lawyers,   he   moved   to  
withdraw  the  plea,  asserting  that  the  record  does  not  estab-­‐‑
lish   a   factual   basis   for   it.   The   district   court   denied   that   mo-­‐‑
tion  and  sentenced  him  to  120  months’  imprisonment.  
2                                                                 No.  13-­‐‑3467  

     Newman  and  James  Misleveck  escaped  from  Black  River  
Correctional   Center   in   Wisconsin.   Misleveck   soon   stole   a  
shotgun  and  ammunition.  Newman  and  Misleveck  then  co-­‐‑
operatively   stole   a   car   and   kidnapped   its   driver.   Newman  
approached   the   driver   and   asked   for   a   cigarette;   while   she  
was   distracted,   Misleveck   approached   her   from   behind,  
pointed   the   shotgun   at   her,   and   ordered   her   to   get   into   the  
rear  seat.  Newman  kept  control  of  the  victim  for  five  hours  
while   Misleveck   drove.   The   pair   released   her   and   stole   a  
pickup   truck.   Pursued   by   police,   they   abandoned   both   the  
truck  and  the  shotgun  before  escaping  on  foot.  They  made  it  
to   Florida   before   being   caught.   We   shall   assume   that   New-­‐‑
man   never   touched   the   shotgun—although   the   kidnap   vic-­‐‑
tim  once  stated  that  Newman  held  the  gun  while  Misleveck  
was  driving,  Newman  maintains  otherwise  and  the  Rule  11  
colloquy  did  not  address  this  subject.  
     Newman   and   Misleveck   were   prosecuted   in   state   court  
for   escape,   kidnapping,   armed   robbery,   and   other   crimes.  
The   sole   federal   charge   was   possessing   the   shotgun.   Both  
pleaded   guilty.   Misleveck   appealed   his   sentence,   which   we  
affirmed.   United   States   v.   Misleveck,   735   F.3d   983   (7th   Cir.  
2013).   Newman   appeals   his   conviction   but   does   not   contest  
his   sentence.   He   contends   that   the   judge   should   have   al-­‐‑
lowed   him   to   withdraw   the   plea   under   Fed.   R.   Crim.   P.  
11(d)(2)(B),   which   provides   that   a   “fair   and   just   reason”  
supports   withdrawal.   Newman   says   that   he   is   innocent—
which   if   true   is   a   compelling   reason   to   withdraw   a   plea.  
United  States  v.  Hodges,  259  F.3d  655,  661  (7th  Cir.  2001).  But  
the  judge  thought  Newman’s  guilt  established,  and  appellate  
review  of  a  decision  under  Rule  11(d)(2)(B)  is  deferential.  See  
United  States  v.  Alcala,  678  F.3d  574,  577  (7th  Cir.  2012).  
No.  13-­‐‑3467                                                              3  

    Reduced   to   its   essentials,   Newman’s   argument   is   that  
when  entering  the  plea  he  believed  erroneously  that  simply  
being  in  the  presence  of  a  person  with  a  gun  equals  construc-­‐‑
tive   possession   of   that   gun.   Newman   asserts   that   the   state-­‐‑
ments   during   the   Rule   11   colloquy   could   not   support   the  
plea   on   any   basis   other   than   constructive   possession.   We  
grant  his  premise:  Keeping  company  with  someone  who  car-­‐‑
ries   a   gun   does   not   automatically   demonstrate   possession.  
Actual   possession   means   physical   control,   and   constructive  
possession  means  the  authority  to  exercise  control.  See  United  
States  v.  Rawlings,  341  F.3d  657  (7th  Cir.  2003);  United  States  v.  
Brown,  724  F.3d  801  (7th  Cir.  2013).  If  Misleveck  was  holding  
the   shotgun   as   Newman’s   delegate,   or   if   they   controlled   it  
jointly  and  Misleveck  would  have  handed  it  to  Newman  on  
request,   then   Newman   had   constructive   possession;   other-­‐‑
wise   not.   The   prosecutor   contends   that   the   facts   adduced  
during  the  Rule  11  colloquy  support  an  inference  that  New-­‐‑
man  and  Misleveck  jointly  controlled  the  shotgun.  Maybe  so,  
but  we  need  not  decide.  
    The   events   that   Newman   related   when   pleading   guilty  
show  that  he  and  Misleveck  undertook  joint  criminal  activi-­‐‑
ty—carjacking   and   flight   to   avoid   capture,   among   other  
crimes—and   worked   together   from   the   moment   of   their   es-­‐‑
cape   (perhaps   earlier)   until   their   capture.   In   other   words,  
they  engaged  in  a  conspiracy.  Every  conspirator  is  liable  for  
acts  of  other  conspirators  within  the  scope  of  the  agreement.  
See  Pinkerton  v.  United  States,  328  U.S.  640  (1946).  
      Each  conspirator  acts  as  agent  of  the  others  during  their  
joint   criminal   activity.   Misleveck   used   the   shotgun   to   ad-­‐‑
vance  the  joint  venture  of  fleeing—and  Newman,  well  aware  
of   this,   remained   Misleveck’s   confederate   without   trying   to  
4                                                                  No.  13-­‐‑3467  

withdraw.   So   Misleveck’s   possession   is   imputed   to   New-­‐‑
man,  which  supplies  ample  basis  for  the  plea.  A  person  may  
plead   guilty   without   understanding   the   details   of   the   legal  
theory  that  supports  the  conviction.  Cf.  United  States  v.  Rice,  
116  F.3d  267,  268  (7th  Cir.  1997).  Newman’s  imprecise  view  
of   constructive   possession   does   not   spoil   his   plea,   because  
what  Newman  called  constructive  possession  we  call  the  lia-­‐‑
bility   of   co-­‐‑conspirators.   The   effect   is   the   same.   Attribution  
under  a  Pinkerton  theory  does  not  depend  on  a  formal  charge  
of  conspiracy.  United  States  v.  Macey,  8  F.3d  462,  468  (7th  Cir.  
1993).  Agency  is  what  supports  mutual  culpability.  
     There’s  another  way  to  see  this.  Suppose  Misleveck  alone  
possessed  the  gun.  In  doing  so  he,  being  a  felon,  committed  
the   felon-­‐‑in-­‐‑possession   crime.   Newman   aided   that   offense  
by   associating   with   Misleveck   in   a   criminal   venture   and  
helping   to   advance   its   success.   See,   e.g.,   Rosemond   v.   United  
States,  134  S.  Ct.  1240  (2014).  A  person  who  aids  or  abets  the  
commission   of   a   crime   is   liable   as   a   principal.   18   U.S.C.   §2.  
And  an  indictment  need  not  charge  the  §2  offense  separate-­‐‑
ly.  Aiding  or  abetting  is  a  proper  basis  of  conviction  in  every  
prosecution.  See  United  States  v.  Moore,  936  F.2d  1508,  1525–
28  (7th  Cir.  1991)  (applying  this  principle  to  affirm  a  convic-­‐‑
tion  under  §922(g)(1)).  
     The  Supreme  Court  concluded  in  Rosemond  that  a  person  
aids   or   abets   a   firearms   crime   when   he   participates   in   joint  
criminal   activity,   seeks   to   promote   its   objective,   and   knows  
that  a  confederate  has  a  gun,  in  time  to  “do  something  with  
[that   knowledge]—most   notably,   opt   to   walk   away.”   134   S.  
Ct.   at   1249–50.   Newman   knew   that   Misleveck   had   and   was  
wielding  a  gun,  and  he  had  plenty  of  time  to  walk  away.  In-­‐‑
stead   he   maintained   the   cooperative   venture.   Under   Rose-­‐‑
No.  13-­‐‑3467                                                                    5  

mond,  Newman  is  liable  to  the  same  extent  as  Misleveck.  In  
both  Rosemond  and  Rawlings  a  confederate  pulled  a  gun  un-­‐‑
expectedly,  leaving  other  participants  without  an  opportuni-­‐‑
ty   to   drop   out   of   the   venture.   Here,   by   contrast,   Newman  
continued   to   cooperate   with   Misleveck   long   after   learning  
that  he  had  and  was  using  a  shotgun.  
     Newman   maintains   that   Pinkerton   never   supports   crimi-­‐‑
nal   liability   in   a   prosecution   under   §922(g)(1).   Some   lan-­‐‑
guage   in   United   States   v.   Walls,   225   F.3d   858   (7th   Cir.   2000),  
supports  that  position,  but  it  is  not  what  Walls  held.  Rawlings  
describes  Walls  this  way:  “Pinkerton  ascribes  the  crimes  of  co-­‐‑
conspirators  to  each  other,  not  a  conspirator’s  acts  that  when  
combined  with  the  acts  of  another  conspirator  might  add  up  
to  a  crime.”  341  F.3d  at  660  (emphasis  in  original).  The  panel  
in   Walls   was   concerned   about   the   possibility   that   Conspira-­‐‑
tor  A  might  possess  a  gun—lawfully  because  A  had  a  clean  
record—while  Conspirator  B,  who  had  a  felony  record,  per-­‐‑
formed   other   acts   having   nothing   to   do   with   weapons.   The  
panel  thought  that  it  would  be  “ridiculous”  (225  F.3d  at  866)  
to   conclude   that   A,   who   lacked   a   felony   conviction,   had  
committed   the   felon-­‐‑in-­‐‑possession   offense.   That   approach  
does   not   help   Newman.   Both   Newman   and   Misleveck   had  
felony   convictions   before   their   cooperative   venture   started.  
Misleveck   unquestionably   committed   the   felon-­‐‑in-­‐‑
possession  crime,  which  per  Rawlings  can  be  imputed  to  his  
confederate  Newman.  
    Having   said   this,   we   confess   to   some   doubt   about   the  
statements  in  Walls  and  Rawlings  that  Pinkerton  is  limited  to  
attribution  of  completed  crimes.  The  Supreme  Court’s  opin-­‐‑
ion  in  Pinkerton  does  not  easily  submit  to  such  an  interpreta-­‐‑
tion.  The  Court  thought  it  
6                                                                                  No.  13-­‐‑3467  

      settled   that   “an   overt   act   of   one   partner   may   be   the   act   of   all  
      without   any   new   agreement   specifically   directed   to   that   act.”  
      United   States   v.   Kissel,   218   U.S.   601,   608.   …   A   scheme   to   use   the  
      mails  to  defraud,  which  is  joined  in  by  more  than  one  person,  is  
      a  conspiracy.  Cochran  v.  United  States,  41  F.2d  193,  199-­‐‑200.  Yet  all  
      members  are  responsible,  though  only  one  did  the  mailing.  [Ci-­‐‑
      tations   omitted.]   The   governing   principle   is   the   same   when   the  
      substantive   offense   is   committed   by   one   of   the   conspirators   in  
      furtherance   of   the   unlawful   project.   Johnson   v.   United   States,   62  
      F.2d  32,  34.  The  criminal  intent  to  do  the  act  is  established  by  the  
      formation   of   the   conspiracy.   Each   conspirator   instigated   the  
      commission  of  the  crime.  The  unlawful  agreement  contemplated  
      precisely  what  was  done.  It  was  formed  for  the  purpose.  The  act  
      done  was  in  execution  of  the  enterprise.  The  rule  which  holds  re-­‐‑
      sponsible   one   who   counsels,   procures,   or   commands   another   to  
      commit  a  crime  is  founded  on  the  same  principle.  That  principle  
      is  recognized  in  the  law  of  conspiracy  when  the  overt  act  of  one  
      partner  in  crime  is  attributable  to  all.  

328  U.S.  at  646–47.  This  passage  attributes  acts  from  one  con-­‐‑
spirator   to   another,   not   just   completed   crimes—as   the   dis-­‐‑
cussion  of  mail  fraud  shows.  
    Walls   rests   on   a   belief   that   federal   law   never   allows   a  
conviction  based  on  a  combination  of  elements.  It  would  be  
“ridiculous,”   Walls   stated,   to   hold   that   if   Conspirator   A  
commits  Element  X,  and  Conspirator  B  commits  Element  Y,  
then   both   are   guilty   when   neither   of   them   committed   a  
whole  crime.  Yet  that’s  what  the  mail  fraud  example  in  Pink-­‐‑
erton  entailed.  And  Rosemond  reiterates  that  conclusion.  The  
Court   observed   that   aiding-­‐‑and-­‐‑abetting   convictions   are  
proper  even  though  each  participant  commits  a  subset  of  the  
crime’s   elements—indeed,   even   though   it   would   have   been  
impossible   for   some   participants   to   have   committed   some  
elements.  The  Court  cited  Pereira  v.  United  States,  347  U.S.  1,  
8–11  (1954),  and  could  have  added  Standefer  v.  United  States,  
No.  13-­‐‑3467                                                                    7  

447   U.S.   10   (1980);   and   United   States   v.   Pino-­‐‑Perez,   870   F.2d  
1230  (7th  Cir.  1989)  (en  banc).  It  continued:  “The  division  of  
labor  between  two  (or  more)  confederates  thus  has  no  signif-­‐‑
icance:  A  strategy  of  ‘you  take  that  element,  I’ll  take  this  one’  
would  free  neither  party  from  liability.”  134  S.  Ct.  at  1247  &  
n.6.   It   is   hard   to   see   why   conspirators’   liability   should   be  
treated   differently;   Pinkerton   treats   the   two   as   sharing   the  
same  rules  of  attribution  and  culpability.  
     Because   Misleveck   committed   all   of   the   elements   neces-­‐‑
sary  to  a  felon-­‐‑in-­‐‑possession  conviction,  attribution  is  proper  
to   his   co-­‐‑conspirator   Newman   under   the   approach   we   took  
in  Walls  and  Rawlings.  The  rationale  of  those  cases  may  need  
further   consideration   in   light   of   Rosemond.   That   can   be   de-­‐‑
ferred  to  a  case  in  which  a  conviction  depends  on  combining  
different  elements  committed  by  different  confederates.  
                                                                       AFFIRMED